EXHIBIT 10.47
(DRESSER -RAND LOGO) [y74703y7470305.gif]
1200 West Sam Houston Pkwy. N.
Houston, TX 77043
Tel: 713-973-5377
Fax: 713-973-5323
February 5, 2007
To: Jean-Francois Chevrier
From: Vincent R. Volpe Jr.

cc:   Elizabeth C. Powers
Dider Langree
Amber J. Macksey

SUBJECT: Assignment to Olean, New York
Dear J-F,
This letter confirms our mutual agreement of the terms and conditions for your
assignment to Olean, New York in the position of Vice President and General
Manager North American Operations effective January 1, 2007. In this role you
will report directly to me. As agreed, your assignment is intended to last for
up to 2 years and will be completed no later than December 31, 2008.
This agreement is effective only after you sign and return the attached copy of
this letter acknowledging your acceptance and understanding of the provisions
contained in this document.
Compensation
Your annual base salary will be 205, 062 Euro per year and will be paid to you
from the Dresser-Rand LeHavre office. You will continue to be eligible for merit
increases during your assignment. Such consideration will occur in line with the
timing and process for other members of the CEO staff.
Bonus
You will continue to participate in the AIM program at your current target level
of 50%. The terms of the AIM plan will be applied in accordance with the plan
document. As always, actual awards earned under the plan are dependent upon
company and individual performance.
Housing & Utilities
You will be reimbursed for your housing and utility costs in Olean.
Furnishings
Should you be unable to secure furnished housing, the company will provide you
with an allowance to purchase furnishings for your personal use during the
assignment. The company will reimburse up to a maximum of 20,000 US$ for these
items. This reimbursement allowance is intended to cover the cost of the
majority of the basic furnishings, appliances and incidental household items you
will require while in Olean.

 



--------------------------------------------------------------------------------



 



You may select the items to be purchased and they will remain your property at
the end of your assignment. I understand that you may also wish to bring some of
your personal furnishings and effects with you. Should you wish to do so; the
company will pay for the movement of a reasonable amount of household and
personal goods. In addition should you have the need to store any of your
personal furnishings in LeHavre, the company will also pay these costs.
Local Vacation and Home Leave
Time taken for home leave will be applied against your earned vacation.
You will be provided with an annual lump sum amount of 19,200 US$ in lieu of
reimbursement for home leave travel. This lump sum will be provided to you
tax-free. You need not submit expense reports or show evidence of expenditure to
receive this amount.
Working Hours
Working hours will be in accordance with Host Company practice and notified to
you separately upon assuming your assignment.
Business Expense
Business expenses will be paid or reimbursed in accordance with Host Country
practice.
Company Car
A company car will be provided to you in line with Host Country guidelines.
Should there not be a suitable car available in our pool, you may select a new
vehicle through the program up to the maximum allowable value. Operating
expenses (including insurance and maintenance), as well as gas for business
mileage, will be paid by the Company. Fuel for personal use will be your
responsibility.
Home Finding Trip
The company will reimburse 1 home finding trip for you and your spouse including
reasonable costs associated with coach air travel, car rental, lodging and
meals.
Relocation Allowance
You will receive an allowance in the amount of 4,000 $US to be used at your
discretion for personal incidental costs incurred in conjunction with your
relocation to Olean.
Language and Acculturation
You and your spouse will be provided with language and aculturation training to
assist you in preparing and assimilating into the host location environment.
This will be arranged by the company and the costs associated with the training
will be paid by the company. This training will be coordinated as closely as
possible with the start date of your assignment.

 



--------------------------------------------------------------------------------



 



Health & Welfare Benefits
You will continue to participate in your home country health and benefit plans.
Unemployment Insurance
You will no longer be eligible for coverage under the private unemployment
insurance plan after you vacate the role of VP & GM European Operations.
Necessary steps will be taken to obtain coverage for you under the French
National Unemployment insurance plan. In the event of your involuntary
termination from the company during this assignment, the company agrees to
provide an unemployment benefit per the same terms and at the same economic
level that you would have been entitled to receive as VP & GM European
Operations.
Social Security
You will continue to participate in the France Social Insurance Program to the
extent possible under the law. We will deduct and report to the French
authorities both yours and the Company’s contributions in respect to all Company
source income paid to you throughout the period of this assignment.
Pension Credit Pre-purchase
You are eligible to receive full pension benefits through the France Social
Insurance Program effective April 1, 2008. This benefit level and timing are
available to you in part because you recently took advantage of an offer to
pre-purchase additional pension “quarters”. To the extent that your employment
with Dresser-Rand continues beyond April 1, 2008 due to this assignment, the
company will reimburse you for the amount of the pension credits that you
purchased pertaining to the period beginning April 1, 2008 through the end of
your assignment.
Assignment Completion or Termination
In the event of the involuntary termination of this assignment and/or your
employment, howsoever arising, the Company will pay or reimburse reasonable
costs incurred in your repatriation, to your home base.
If you should voluntarily terminate your employment with Dresser-Rand prior to
completion of your assignment to accept other employment, Dresser-Rand has no
obligation to relocate you to either a new locale or your home base of
employment with your new employer.
Conditions and circumstances not covered in this letter will be in accordance
with established Company policy and all applicable governmental laws, rules and
regulations.
Taxes
In order to minimize or eliminate any positive or negative income tax
differentials due to your international assignment, the Tax Equalization Program
as established by D-R will apply to you.

 



--------------------------------------------------------------------------------



 



Typically, hypothetical taxes would be withheld from your pay each month to
simulate the taxes you would ordinarily incur on your income. We understand that
you will be paying your 2006 French taxes with the filing of your French tax
return in 2007. If both of these taxes were paid, you would be in a severe cash
flow position. In lieu of implementing hypothetical withholdings on a monthly
basis for your French taxes and Social Security, we will calculate hypothetical
taxes and recover this amount when we finalize your tax returns and tax
equalization calculation. Therefore, the payment of hypothetical French taxes
and Social Security will simulate the way you are currently paying your taxes.
Since your hypothetical taxes will be paid to D-R one year later, please
remember that you will need to pay these taxes to D-R in 2009, after your
employment with us has terminated.
The hypothetical taxes (which will be included on the tax equalization
calculation) will be calculated on your employment income reported, filing
status, tax regulations, etc. for that year. Your employment income includes
annual base, bonuses, commissions, salary increases and any incentive payments
you may receive. This calculation of hypothetical taxes will also include actual
personal income and contributions, i.e. interest, dividends, charitable
contributions, etc. and will consider any benefits/losses reported on the actual
tax returns filed i.e. France and US, if applicable. Your over base allowances,
i.e. assignment specific benefits, are not included in the calculation for
hypothetical taxes, unless specifically indicated in this letter.
In signing this agreement, you acknowledge that all tax credits received for
Host foreign taxes paid by Dresser-Rand as the result of this assignment are the
property of Dresser-Rand. This includes any rollover of credits into years
following the end of your assignment. You are responsible for reimbursing all
tax credits deemed to belong to Dresser-Rand as calculated through the Tax
Equalization program.
You are responsible for maintaining proper records of your time spent in the
U.S. and France in order to insure that Deloitte has the correct information to
prepare all tax returns. Should you fail to do so and are unable to meet the
criteria for any special tax elections status; you will be responsible for the
resulting additional taxes.
The Company will pay the costs associated with the tax preparation services for
your foreign and French returns provided by Deloitte. In addition, you must have
a pre-assignment consultation with Deloitte before your assignment begins.
In signing this agreement, you agree to comply with all provisions of the
International Assignment Tax Program. You agree to provide all required
documentation to Deloitte in the timetable requested. You agree that any
settlement due to Dresser-Rand shall be paid in full in the manner set forth as
follows, on the earliest of the following dates:

1.   Three months from the date on which your individual income tax return for
the taxable year is lawfully due, including extensions;

 



--------------------------------------------------------------------------------



 



2.   One month from the date on which you receive any refund resulting from an
overpayment from income tax for the taxable year;

3.   Such time as your employment with Dresser-Rand terminates for any reason
whatsoever and continuing after termination until all credits due to
Dresser-Rand has been recovered.

Contact
Your point of contact at Deloitte Tax LLP is Keyur Desai in the US. He may be
reached at 973 683-6671 or via email at kedesai@deloitte.com.
J-F, we are looking forward to your contributions in this new role. I wish you
all the best in your new assignment.
Very truly yours,
/s/ Vincent R. Volpe Jr.
Vincent R. Volpe Jr.
President and Chief Executive Officer
ACCEPTED BY:

         
Name
  /s/Jean-Francois Chevrier
 
Jean-Francois Chevrier     
 
       
Date
  February 7, 2007    

 